Name: Council Regulation (EC) No 239/2001 of 22 December 2000 concerning the export of certain ECSC and EC steel products from the Czech Republic to the Community for the period 1 January to 31 December 2001 (extension of the double-checking system)
 Type: Regulation
 Subject Matter: European construction;  Europe;  trade;  transport policy;  trade policy;  iron, steel and other metal industries
 Date Published: nan

 Avis juridique important|32001R0239Council Regulation (EC) No 239/2001 of 22 December 2000 concerning the export of certain ECSC and EC steel products from the Czech Republic to the Community for the period 1 January to 31 December 2001 (extension of the double-checking system) Official Journal L 035 , 06/02/2001 P. 0003 - 0003Council Regulation (EC) No 239/2001of 22 December 2000concerning the export of certain ECSC and EC steel products from the Czech Republic to the Community for the period 1 January to 31 December 2001 (extension of the double-checking system)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) The Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part(1), entered into force on 1 February 1995.(2) The Parties decided by Decision No 1/2001 of the Association Council(2) to extend the double-checking system introduced by Decision No 3/97 of the Association Council(3), for the period 1 January to 31 December 2001.(3) It is consequently necessary to extend the Community implementing legislation introduced by Council Regulation (EC) No 87/98 of 19 December 1997 concerning the export of certain ECSC and EC steel products from the Czech Republic to the Community for the period 1 January to 31 December 2000 (extension of the double-checking system)(4),HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 87/98 shall continue to apply for the period 1 January to 31 December 2001, in accordance with the provisions of Decision No 1/2001 of the Association Council between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part.Article 2Regulation (EC) No 87/98 shall in consequence be amended as follows:In the title, preamble and Article 1(1) and (4), references to the period "1 January to 31 December 2000" shall be replaced by references to "1 January to 31 December 2001".Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 December 2000.For the CouncilThe PresidentC. Pierret(1) OJ L 360, 31.12.1994, p. 2.(2) See page 37 of this Official Journal.(3) OJ L 13, 19.1.1998, p. 99. Decision as amended by Decision No 7/98 of the Association Council (OJ L 29, 3.2.1999, p. 26).(4) OJ L 13, 19.1.1998, p. 43. Regulation as amended by Regulation (EC) No 567/2000 (OJ L 69, 17.3.2000, p. 1).